Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Wayne Watford petitions for an original writ of habeas corpus challenging the revocation of his pretrial release. This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from the general rule. Moreover, we conclude that a transfer to the district court would not be in the interests of justice. See 28 U.S.C. § 1681 (2012). Accordingly, although we grant Watford’s motion to supplement his petition, we deny leave to proceed in forma pauperis and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DISMISSED